DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the amendment of October 21, 2020.     
Claims 1-20 are pending. 
Response to Arguments
Applicant's arguments filed October 21, 2020 have been fully considered but they are not persuasive. 
In regards to applicant’s remarks regarding the §103 rejections on pages 8-10 of the October 21, 2020 remarks, the Examiner respectfully disagrees. The cited portions of at least Waldorf teach or suggest the contested limitation. Waldorf Fig. 5 teach monitoring drag and drop operations placing code components on a layout and mapping e.g. outputs of one to inputs of another. In response to the drag-and-drop, the system validates the usage of the components by determining if output of one component is appropriate input for another (e.g. Waldorf ¶96 “…For example, a user may inadvertently specify a mapping from a text field to a numeric field…the process can also display warning messages and the like in response to a selection by the user of an invalid mapping…”) The Examiner maintains that Waldorf teaches or suggests the new contested limitation for at least the reasons set forth in the rejection herein. The argument, therefore, is unpersuasive and the rejection is maintained. 





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to 

Claims 1-13 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Publication 2008/127128 to Mateescu et al hereinafter Mateescu and US PG Publication 2007/0168949 Shattuck et al hereinafter Shattuck and further in view of US PG Publication 2006/0156314 to Waldorf hereinafter Waldorf.

Regarding Claim 1, Mateescu teaches:
1.   1. A In a computing development environment, method comprising: providing a set of metadata explicitly identifying a data type for each programming language code component of a plurality of programming language code components that are written in a dynamically-typed programming language; (¶14 “creating a variable table comprising all application domain entities, the application domain entities including formal parameters expected by functions" ¶37 “The variable table 204 caches all application domain entities. A domain encompasses the entire application. In the sample developer tool described above, the domain represents all data components, screen components, application globals, message components, enumerations, scripts, and script parameters. Further, in a component application, application globals can be used for maintaining the state of an application and for simplifying the application workflow. The variable table stores the information in pairs, each pair including a variable name and its corresponding type. The type represents a meta-model describing every entity in the domain.”) [Here, Mateescu teaches a system graphical editing system which allows incorporation of programming components (e.g. ¶18) and associates variable table entries with the parameters of the components included in the design. The table entries are sets of metadata associated with the components of the designed system, describing type system information for the weakly type language.]
detecting a placement  of a graphical representation of a first programming language code component onto a user interface surface in a computing development environment; (See "Graphical Editor", Fig. 1, " ¶17 “Applications are typically created by an application developer using a design tool provided by an application development environment. In the present embodiment, the design tool provides support for a drag-and-drop graphical approach for visual design of an application.” See further ¶36 “The script validator 118 provides an interface to the design tool and is responsible for validating the scripts within the application. It is triggered when the developer decides to save the application. The script validator 118 comprises a variable table 204, a function definition module 206, a script parser 208, and a parameter validator 210.” See further ¶38) [Here, usage of components is detected in Mateescu on saving, which triggers the validator to validate the usage of program components based on e.g. the variable table information]

validating usage of the first programming language code component based on a data type specified by a first set of metadata for the first programming language code component including validating a constraint associated with a value; and (¶40 “the parameter validator 210 compares a list of actual parameters, representing the parameter values in the script, with a list of formal parameters, representing the parameters expected by the function. If there are mismatches in terms of number of parameters or types of parameters for any function call within the scripts, a notification is created and a displayed to the developer.” See e.g. ¶41) [Here, the parameter types of the variable table are validate the function definition's actual parameters against the formal parameter types (i.e. the "metadata")]  (¶40 “The parameter validator 210 validates the parameters in the script. That is, for every token that the script parser 208 identifies as representing a function definition, the parameter validator 210 compares a list of actual parameters, representing the parameter values in the script, with a list of formal parameters, representing the parameters expected by the function. If there are mismatches in terms of number of parameters or types of parameters for any function call within the scripts, a notification is created and a displayed to the developer.” See for example, ¶43 “"Dialog.display( )" is a common Javascript construct. parameter validator 210 validates its parameters in accordance with the following validation rules. There should be no more than two parameters. The first parameter is mandatory and must evaluate to a string. The second parameter is optional and can be only "Dialog.OK" or "Dialog.YES NO".”) [Here, similar to applicant’s described use of metadata (e.g. 214, FIG. 2) Mateescu validates the data types of objects in the system to ensure type matching during subsequent execution once the code is deployed in a runtime system]

(¶40 “the parameter validator 210 compares a list of actual parameters, representing the parameter values in the script, with a list of formal parameters, representing the parameters expected by the function. If there are mismatches in terms of number of parameters or types of parameters for any function call within the scripts, a notification is created and a displayed to the developer.” See e.g. ¶41) [Here, the parameter types of the variable table are validate the function definition's actual parameters against the formal parameter types (i.e. the "metadata")]  (¶40 “The parameter validator 210 validates the parameters in the script. That is, for every token that the script parser 208 identifies as representing a function definition, the parameter validator 210 compares a list of actual parameters, representing the parameter values in the script, with a list of formal parameters, representing the parameters expected by the function. If there are mismatches in terms of number of parameters or types of parameters for any function call within the scripts, a notification is created and a displayed to the developer.” See for example, ¶43 “"Dialog.display( )" is a common Javascript construct. parameter validator 210 validates its parameters in accordance with the following validation rules. There should be no more than two parameters. The first parameter is mandatory and must evaluate to a string. The second parameter is optional and can be only "Dialog.OK" or "Dialog.YES NO".”) [Here, similar to applicant’s described use of metadata (e.g. 214, FIG. 2) Mateescu validates the data types of objects in the system to ensure type matching during subsequent execution once the code is deployed in a runtime system]

…and validating a value’s type; (¶40 “the parameter validator 210 compares a list of actual parameters, representing the parameter values in the script, with a list of formal parameters, representing the parameters expected by the function. If there are mismatches in terms of number of parameters or types of parameters for any function call within the scripts, a notification is created and a displayed to the developer.” See e.g. ¶41) [Here, the parameter types of the variable table are validate the function definition's actual parameters against the formal parameter types (i.e. the "metadata")]  (¶40 “The parameter validator 210 validates the parameters in the script. That is, for every token that the script parser 208 identifies as representing a function definition, the parameter validator 210 compares a list of actual parameters, representing the parameter values in the script, with a list of formal parameters, representing the parameters expected by the function. If there are mismatches in terms of number of parameters or types of parameters for any function call within the scripts, a notification is created and a displayed to the developer.” See for example, ¶43 “"Dialog.display( )" is a common Javascript construct. parameter validator 210 validates its parameters in accordance with the following validation rules. There should be no more than two parameters. The first parameter is mandatory and must evaluate to a string. The second parameter is optional and can be only "Dialog.OK" or "Dialog.YES NO".”) [Here, similar to applicant’s described use of metadata (e.g. 214, FIG. 2) Mateescu validates the data types of objects in the system to ensure type matching during subsequent execution once the code is deployed in a runtime system]

Mateescu See ¶40 above and see further ¶43 “"Dialog.display( )" is a common Javascript construct. parameter validator 210 validates its parameters in accordance with the following validation rules. There should be no more than two parameters. The first parameter is mandatory and must evaluate to a string. The second parameter is optional and can be only "Dialog.OK" or "Dialog.YES NO".”) [Here, Mateescu’s validator determines if, as required by the validation rules, certain variables are “mandatory” (“a value is required”) or “optional.”]


set up the computing development environment for future interactions between the first programming language component and other programming language code components. (¶14 “creating a variable table comprising all application domain entities, the application domain entities including formal parameters expected by functions" ¶37 “The variable table 204 caches all application domain entities. A domain encompasses the entire application. In the sample developer tool described above, the domain represents all data components, screen components, application globals, message components, enumerations, scripts, and script parameters. Further, in a component application, application globals can be used for maintaining the state of an application and for simplifying the application workflow. The variable table stores the information in pairs, each pair including a variable name and its corresponding type. The type represents a meta-model describing every entity in the domain.” See Also 40 above) [Here, Mateescu teaches a system graphical editing system which allows incorporation of programming components (e.g. ¶18) and associates variable table entries with the parameters of the components included in the design. The table entries are sets of metadata associated with the components of the designed system, describing type system information for the weakly type language such that they are set up for validating future interactions between the language components. This, in combination with the cited teachings of Waldorf below teaches or suggests the newly amended limitation]]



Mateescu does not explicitly teach, but Shattuck teaches: 
inserting executable code into the first programming language component that converts, without user intervention, one data type to an appropriate type for input or output to provide the first 323963.02- 28 -set of metadata to a runtime system for enhanced type matching during execution.. (¶154 " The invention includes a specific new arrangement of ECMAScript data structures, objects, and functions which ensure method failure does not occur without a "catchall" hook being invoked.  Further, this catchall hook has been significantly changed beyond the implementations of previous languages such as Smalltalk.  Support is included for automatic type conversion and method construction to dynamically generate missing methods, thereby significantly increasing polymorphism while reducing developer effort and user-visible errors." See e.g. Fig. 4, ¶263" With a type in hand that can implement the method we want the next step consists of determining whether a lossless type conversion path can be constructed between the original object and the type.  For example.  Strings and Numbers can typically be interchanged in a lossless fashion providing the String contains only valid digits and punctuation for the Numerical type in question... To properly support the method being requested the system now generates a new function.  The contents of this function consist of a type conversion to the implementing type, the method bind/invocation, and a type conversion to return the data in the originally messaged type." See further ¶403 " The invention solves a serious problem with type-safety in JavaScript by offering a dynamic mechanism for trapping errors from unimplemented methods and potentially resolving them via automatic type conversion and method generation.")) [Here, Shattuck teaches a run-time browser system which executes javascript code including dynamically incorporating a method to carryout automatic type conversions (.i.e. without user intervention) consistent with the metadata of Shattuck's meta-object system which provides for type safety and other object-oriented constructs in javascript]


and providing a value with default data; (See Shattuck ¶142 “properties can be given default values which can be returned by generated access methods when no storage has actually been allocated for the property in question. “) 

In addition, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mattescu with the teachings of Shattuck because both are directed to 


Mattescu further does not teach: 
the placement graphically connecting the graphical representation of the first programming language code component to at least one graphical representation of a second programming language component of the plurality of the programming language code components,

validating usage of the first programming language code component by determining whether data output by the first programming language code component is of a type that is appropriate for input by a second programming language code component.

Waldorf, however, teaches: 
the placement graphically connecting the graphical representation of the first programming language code component to at least one graphical representation of a second programming language component of the plurality of the programming language code components (e.g. ¶95 “In the state 506, the process monitors drag and drop interaction with the user. It will be understood that such monitoring can be performed on an ongoing basis and can be performed in response to interrupts provided by the operating system in response to user actions such as mouse clicks. The process advances from the state 506 to a decision block 508. [0096] In the decision block 508, the process determines whether or not the mapping specified through the user interface is valid. “) [Here, like the validation in Mateescu discussed previously, Waldorf verifies that the data types of output from one API matches the input data type of the connected API in the user-specified mapping]
e.g. ¶95 “In the state 506, the process monitors drag and drop interaction with the user. It will be understood that such monitoring can be performed on an ongoing basis and can be performed in response to interrupts provided by the operating system in response to user actions such as mouse clicks. The process advances from the state 506 to a decision block 508. [0096] In the decision block 508, the process determines whether or not the mapping specified through the user interface is valid. “) [Here, like the validation in Mateescu discussed previously, Waldorf verifies that the data types of output from one API matches the input data type of the connected API in the user-specified mapping]


validating usage of the first programming language code component by determining whether data output by the first programming language code component is of a type that is appropriate for input by a second programming language code component (e.g. ¶95 “In the state 506, the process monitors drag and drop interaction with the user. It will be understood that such monitoring can be performed on an ongoing basis and can be performed in response to interrupts provided by the operating system in response to user actions such as mouse clicks. The process advances from the state 506 to a decision block 508. [0096] In the decision block 508, the process determines whether or not the mapping specified through the user interface is valid.” See further ¶¶96-97)


In addition, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mateescu with the teachings of Waldorf as both systems teach graphical design systems which verify type correctness of function calls in response to graphical editing (see Mateescu ¶¶36-38 Waldorf ¶¶95-97) and one of ordinary skill in the art would be motivated to successfully combine the Matesscu with Waldorf’s API call mapping as Waldorf’s monitoring of mappings “advantageously permits a user, such as an integration engineer, to quickly and efficiently verify the desired mapping.” (¶97). 




Regarding Claim 2, Mateescu teaches: 2.  The method of claim 1 wherein detecting the usage of a selected programming language code component comprises providing a graphical user interface for selecting and interacting with the programming language code component. (See "Graphical Editor", Fig. 1, " ¶17 “Applications are typically created by an application developer using a design tool provided by an application development environment. In the present embodiment, the design tool provides support for a drag-and-drop graphical approach for visual design of an application.”) 

Regarding Claim 4, Mateescu teaches:
4. The method of claim 1 wherein using the first set of metadata in conjunction with the first programming language code component comprises providing a value with default data, validating a value's type, or determining whether a value is required, or any combination of, providing a value with default data, validating a value's type, or determining whether a value is required. (¶40 “The parameter validator 210 validates the parameters in the script. That is, for every token that the script parser 208 identifies as representing a function definition, the parameter validator 210 compares a list of actual parameters, representing the parameter values in the script, with a list of formal parameters, representing the parameters expected by the function. If there are mismatches in terms of number of parameters or types of parameters for any function call within the scripts, a notification is created and a displayed to the developer.”) [Here, Mateescu teaches use of the metamodel data of types of the formal parameters includes at least "validating a value's type" because Mateescu teaches validating the actual parameter in the script against the formal parameter to ensure the type]

(e.g. ¶95 “In the state 506, the process monitors drag and drop interaction with the user. It will be understood that such monitoring can be performed on an ongoing basis and can be performed in response to interrupts provided by the operating system in response to user actions such as mouse clicks. The process advances from the state 506 to a decision block 508. [0096] In the decision block 508, the process determines whether or not the mapping specified through the user interface is valid. “) (¶96 “In the decision block 508, the process determines whether or not the mapping specified through the user interface is valid. For example, a user may inadvertently specify a mapping from a text field to a numeric field, from a representation of a node of a source event to someplace other than a node of a destination event, and the like. In response to an invalid mapping, the process returns from the decision block 508 to the state 506 to continue to monitor user interaction.”) 

In addition, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mateescu with the teachings of Waldorf as both systems teach graphical design systems which verify type correctness of function calls in response to graphical editing (see Mateescu ¶¶36-38 Waldorf ¶¶95-97) and one of ordinary skill in the art would be motivated to successfully combine the Matesscu with Waldorf’s API call mapping as Waldorf’s monitoring of mappings “advantageously permits a user, such as an integration engineer, to quickly and efficiently verify the desired mapping.” (¶97). 

Regarding Claim 5, Waldorf, however, teaches: 5.  The method of claim 1 wherein the selected programming language code component is connected to output information for input by another component,  (¶93 “The process begins in a state 502, where a source event type definition and a destination event type definition are selected. For example, these event type definitions can be selected from provided templates, can be created by the user using an ETD editor, etc. The process advances from the state 502 to a state 504.”) [The user uses Waldorf’s Gui to connect the input and output API components to each other (source/destination apis)]
and wherein using the first set of metadata comprises determining whether a type of information output by the selected programming language code component is appropriate for input by the other component. (e.g. ¶95 “In the state 506, the process monitors drag and drop interaction with the user. It will be understood that such monitoring can be performed on an ongoing basis and can be performed in response to interrupts provided by the operating system in response to user actions such as mouse clicks. The process advances from the state 506 to a decision block 508. [0096] In the decision block 508, the process determines whether or not the mapping specified through the user interface is valid. “) [Here, like the validation in Mateescu discussed previously, Waldorf verifies that the data types of output from one API matches the input data type of the connected API in the user-specified mapping]




In addition, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mateescu with the teachings of Waldorf as both systems teach graphical design systems which verify type correctness of function calls in response to graphical editing (see Mateescu ¶¶36-38 Waldorf ¶¶95-97) and one of ordinary skill in the art would be motivated to successfully combine the Matesscu with Waldorf’s API call mapping as Waldorf’s monitoring of mappings “advantageously permits a user, such as an integration engineer, to quickly and efficiently verify the desired mapping.” (¶97). 


Regarding Claim 6, Waldorf, however, teaches: 6.  The method of claim 1 wherein the selected programming language code component is connected to input information output by another component, (¶93 “The process begins in a state 502, where a source event type definition and a destination event type definition are selected. For example, these event type definitions can be selected from provided templates, can be created by the user using an ETD editor, etc. The process advances from the state 502 to a state 504.”) [The user uses Waldorf’s Gui to connect the input and output API components to each other (source/destination apis)]and and wherein using the first set of metadata comprises determining whether a type of information output by the other component is appropriate for input by the first programming language code component.. (e.g. ¶95 “In the state 506, the process monitors drag and drop interaction with the user. It will be understood that such monitoring can be performed on an ongoing basis and can be performed in response to interrupts provided by the operating system in response to user actions such as mouse clicks. The process advances from the state 506 to a decision block 508. [0096] In the decision block 508, the process determines whether or not the mapping specified through the user interface is valid. “) [Here, like the validation in Mateescu discussed previously, Waldorf verifies that the data types of output from one API matches the input data type of the connected API in the user-specified mapping]

In addition, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mateescu with the teachings of Waldorf as both systems teach graphical design systems which verify type correctness of function calls in response to graphical editing (see Mateescu ¶¶36-38 Waldorf ¶¶95-97) and one of ordinary skill in the art would be motivated to successfully combine the Matesscu with Waldorf’s API call 


Regarding Claim 7,. Waldorf, however, teaches: 7. The method of claim 1 wherein using the selected set of metadata comprises providing descriptive information corresponding to the selected programming language code component. (¶55 “An event type definition can be defined by a collection of nodes and can be used to describe structured messages, API calls, stored procedures, and the like. There can be a variety of node types, with each node type having specified set properties.” See further ¶¶74-75 “For clarity in FIG. 3, the tree structure includes nodes in uppercase and in lowercase. The uppercase nodes in the illustrated tree structure correspond to data to be retrieved, and the lowercase nodes in the illustrated tree structure list other nodes that can be used to perform operations against the database… A structure template can be used to define the general characteristics of a structure, including the types of API functions with their parameters that are to be made available.” See further e.g. “defaultValue” in properties tab Fig. 3) [Here, Waldorf teaches using event type definitions including node structures and properties to describe API calls, stored procedures and other programming components. Though not called “metadata” verbatim, one of ordinary skill in the art would understand the displayed even type information describing the API calls and other programming components in Waldorf as metadata because it describes the APIs to be linked in Waldorf’s system. Further the ETDs are “descriptive metadata” as they describe API components, including inter alia, lists of operations to be performed and default values associated with the components like the “descriptive metadata” described in applicant’s specification. 

In addition, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mateescu with the teachings of Waldorf as both systems teach graphical design systems which verify type correctness of function calls in response to graphical editing (see Mateescu ¶¶36-38 Waldorf ¶¶95-97) and one of ordinary skill in the art would be motivated to successfully combine the Matesscu with Waldorf’s API call mapping as Waldorf’s monitoring of mappings “advantageously permits a user, such as an integration engineer, to quickly and efficiently verify the desired mapping.” (¶97). 


Regarding Claim 8, Waldorf further teaches: 8. The method of claim 1 wherein in response to the placement, assessing a provided set of metadata specifying the data type for the first programming language code component.
(e.g. ¶95 “In the state 506, the process monitors drag and drop interaction with the user. It will be understood that such monitoring can be performed on an ongoing basis and can be performed in response to interrupts provided by the operating system in response to user actions such as mouse clicks. The process advances from the state 506 to a decision block 508. [0096] In the decision block 508, the process determines whether or not the mapping specified through the user interface is valid. “) [Here, like the validation in Mateescu discussed previously, Waldorf verifies that the data types of output from one API matches the input data type of the connected API in the user-specified mapping]
e.g. ¶95 “In the state 506, the process monitors drag and drop interaction with the user. It will be understood that such monitoring can be performed on an ongoing basis and can be performed in response to interrupts provided by the operating system in response to user actions such as mouse clicks. The process advances from the state 506 to a decision block 508. [0096] In the decision block 508, the process determines whether or not the mapping specified through the user interface is valid. “) [Here, like the validation in Mateescu discussed previously, Waldorf verifies that the data types of output from one API matches the input data type of the connected API in the user-specified mapping]





Regarding Claim 9 Mateescu teaches: 
9. An apparatus comprising: 
a development environment configured to access sets of metadata, each set of metadata to explicitly identify a data type corresponding to a component of the plurality of reusable components, and validate usage of a first reusable software component based on a data type identified in a corresponding first set of metadata in response to placement of a first icon corresponding to a first reusable software component on the ((See "Graphical Editor" and associated component representations 108-114, Fig. 1, " ¶17 “Applications are typically created by an application developer using a design tool provided by an application development environment. In the present embodiment, the design tool provides support for a drag-and-drop graphical approach for visual design of an application.” See further e.g. ¶¶61-62 “[0061] scrFlower.display(Flower.create( )) scriptUpdateInfo(Flower.create( ))  [0062] In this example, the parameter passed to the function is expression that evaluates to an instance of a data component, referred to as a creational expression.) [Here, Mateescu teaches graphical editing dragging components in the editor, where the graphical items in the editor comprise represent part of the programming code, and further is associated with a textual representation such as the example code in ¶61] (re: validating  a constraint… see ¶¶40-41, validating whether the formal parameters (i.e. “constriants”) are matched based on a validator comparison to the actual parameters representing values). 

…and validating a value’s type; (¶40 “the parameter validator 210 compares a list of actual parameters, representing the parameter values in the script, with a list of formal parameters, representing the parameters expected by the function. If there are mismatches in terms of number of parameters or types of parameters for any function call within the scripts, a notification is created and a displayed to the developer.” See e.g. ¶41) [Here, the parameter types of the variable table are validate the function definition's actual parameters against the formal parameter types (i.e. the "metadata")]  (¶40 “The parameter validator 210 validates the parameters in the script. That is, for every token that the script parser 208 identifies as representing a function definition, the parameter validator 210 compares a list of actual parameters, representing the parameter values in the script, with a list of formal parameters, representing the parameters expected by the function. If there are mismatches in terms of number of parameters or types of parameters for any function call within the scripts, a notification is created and a displayed to the developer.” See for example, ¶43 “"Dialog.display( )" is a common Javascript construct. parameter validator 210 validates its parameters in accordance with the following validation rules. There should be no more than two parameters. The first parameter is mandatory and must evaluate to a string. The second parameter is optional and can be only "Dialog.OK" or "Dialog.YES NO".”) [Here, similar to applicant’s described use of metadata (e.g. 214, FIG. 2) Mateescu validates the data types of objects in the system to ensure type matching during subsequent execution once the code is deployed in a runtime system]

and determining whether a value is required (Mateescu See ¶40 above and see further ¶43 “"Dialog.display( )" is a common Javascript construct. parameter validator 210 validates its parameters in accordance with the following validation rules. There should be no more than two parameters. The first parameter is mandatory and must evaluate to a string. The second parameter is optional and can be only "Dialog.OK" or "Dialog.YES NO".”) [Here, Mateescu’s validator determines if, as required by the validation rules, certain variables are “mandatory” (“a value is required”) or “optional.”]


and the development environment operative to provide program metadata or executable code, or both program metadata and executable code for the programming code, to the runtime system. (¶40 “the parameter validator 210 compares a list of actual parameters, representing the parameter values in the script, with a list of formal parameters, representing the parameters expected by the function. If there are mismatches in terms of number of parameters or types of parameters for any function call within the scripts, a notification is created and a displayed to the developer.”) [Here, the parameter types of the variable table are validate the function definition's actual parameters against the formal parameter types (i.e. the "metadata") to ensure proper code execution when subsequently executed at run-time. Here, similar to applicant’s described use of metadata (e.g. 214, FIG. 2) Mateescu validates the data types of objects in the system to ensure type matching during subsequent execution once the code is deployed in a runtime system].

set up the computing development environment for future interactions between the first programming language component and other programming language code components. (¶14 “creating a variable table comprising all application domain entities, the application domain entities including formal parameters expected by functions" ¶37 “The variable table 204 caches all application domain entities. A domain encompasses the entire application. In the sample developer tool described above, the domain represents all data components, screen components, application globals, message components, enumerations, scripts, and script parameters. Further, in a component application, application globals can be used for maintaining the state of an application and for simplifying the application workflow. The variable table stores the information in pairs, each pair including a variable name and its corresponding type. The type represents a meta-model describing every entity in the domain.” See Also 40 above) [Here, Mateescu teaches a system graphical editing system which allows incorporation of programming components (e.g. ¶18) and associates variable table entries with the parameters of the components included in the design. The table entries are sets of metadata associated with the components of the designed system, describing type system information for the weakly type language such that they are set up for validating future interactions between the language components. This, in combination with the cited teachings of Waldorf below teaches or suggests the newly amended limitation]


Further, Mateescu does not teach bu Shattuck teaches: 
323963.02- 31 -a runtime system configured to run the programming code and use the first set of metadata to validate execution of the programming code at runtime by performing enhanced type matching during execution, including inserting executable code into the selected programming language component that converts, without user intervention, one data type to an appropriate type for input or output; (¶154 " The invention includes a specific new arrangement of ECMAScript data structures, objects, and functions which ensure method failure does not occur without a "catchall" hook being invoked.  Further, this catchall hook has been significantly changed beyond the implementations of previous languages such as Smalltalk.  Support is included for automatic type conversion and method construction to dynamically generate missing methods, thereby significantly increasing polymorphism while reducing developer effort and user-visible errors." See e.g. Fig. 4, ¶268 " Use of the invention first requires loading the ECMAScript source code which implements the functionality of the invention into a web-browser or other execution environment capable of executing ECMAScript source code.") [Here, Shattuck teaches a run-time browser system which executes javascript code including dynamically incorporating a method to carryout automatic type conversions (.i.e. without user intervention) consistent with the metadata of Shattuck's meta-object system which provides for type safety and other object-oriented constructs in javascript]


and providing a value with default data; (See Shattuck ¶142 “properties can be given default values which can be returned by generated access methods when no storage has actually been allocated for the property in question. “) 


In addition, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mattescu with the teachings of Shattuck because both are directed to 


Mateescu does not teach but Waldorf teaches: 

a runtime preparation system coupled to a design surface by which programming code is developed via placement of icons, the icons comprising graphical representations of reusable components of the programming code, the plurality of reusable software components programmed in a dynamically-typed programming language; (e.g. ¶95 “In the state 506, the process monitors drag and drop interaction with the user. It will be understood that such monitoring can be performed on an ongoing basis and can be performed in response to interrupts provided by the operating system in response to user actions such as mouse clicks. The process advances from the state 506 to a decision block 508. [0096] In the decision block 508, the process determines whether or not the mapping specified through the user interface is valid. “) (¶96 “In the decision block 508, the process determines whether or not the mapping specified through the user interface is valid. For example, a user may inadvertently specify a mapping from a text field to a numeric field, from a representation of a node of a source event to someplace other than a node of a destination event, and the like. In response to an invalid mapping, the process returns from the decision block 508 to the state 506 to continue to monitor user interaction.”) 
validating usage of the first reusable software code component by determining whether data output by the first reusable software code component is of a type that is appropriate for input by a second reusable software code component (e.g. ¶95 “In the state 506, the process monitors drag and drop interaction with the user. It will be understood that such monitoring can be performed on an ongoing basis and can be performed in response to interrupts provided by the operating system in response to user actions such as mouse clicks. The process advances from the state 506 to a decision block 508. [0096] In the decision block 508, the process determines whether or not the mapping specified through the user interface is valid. “)


In addition, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mateescu with the teachings of Waldorf as both systems teach graphical design systems which verify type correctness of function calls in response to graphical editing (see Mateescu ¶¶36-38 Waldorf ¶¶95-97) and one of ordinary skill in the art would be motivated to successfully combine the Matesscu with Waldorf’s API call mapping as Waldorf’s monitoring of mappings “advantageously permits a user, such as an integration engineer, to quickly and efficiently verify the desired mapping.” (¶97). 

Regarding Claim 10, Shattuck teaches: 
10. The apparatus of claim 9, wherein the runtime system comprises an interpreter that interprets the program metadata and an engine that runs the interpreter or the executable code. (See Fig. 3, See further Col. 2, Ln 15-45 “…. The Web browser is programmed to intercept the JavaScript code and pass execution control over the program to an interpreter engine developed using the Java programming language. The parsing component of the engine validates the JavaScript instructions. The validated instructions are converted by the code generator component of the engine into an intermediate representation equivalent using the Java programming language. The intermediate representation is an arbitrary scheme for representing JavaScript program instructions. The representation scheme is suitable for execution by a stack-machine implemented interpreter. The representation scheme uses Java classes and objects, and creates logical commands representing the JavaScript program… The stack data structure is constructed from an array of elements, where each element is either an operator (instruction) or an operand (data), and where each element derives from an abstract Java class with generic functionality and each element contains data relating to the operator or data type it represents.” See Further Col. 7, Ln 1-Col. 8, Ln3 “The stack used in the representation scheme of the preferred embodiment may be an array of Java objects. Each element of this array (stack) may be either a command or a parameter. Each element may derive from an abstract Java class with very generic functionality and may contain data pertaining to the operator or data type it represents, sufficient for a stack machine interpreter to perform actions equivalent to those specified in the original JavaScript program 310.)  [Shattuck teaches a runtime system including an engine for executing javascript which includes within it an interpreter (360, Fig. 3) which interprets code and reads data pertaining to instructions and associated data types (“program metadata”) to interpret and execute the javascript application]. 

Regarding Claim 11, Waldorf teaches:
11. The system of claim 9 wherein the part of the programming code comprises a software component having a defined interface for coupling to at least one other software component.
¶13 “In one embodiment, the utilities include the following interacting components: event type definition (ETD) editor; event translation or collaboration rules editor; a set of API functions pre-programmed in an object-oriented language”) [the API’s provide set interfaces, which may be dissimlar from each other, for coupling together with each other in the Mapping GUI of Waldorf.

Regarding Claim 12, Waldorf teaches:
12. The system of claim 11 wherein the software component is represented as an icon, wherein the programming code is developed in part by placing the icon on a design surface of the user interface, and wherein the first set of metadata is selected upon placing the icon. (¶50 “One embodiment of the invention advantageously provides a comprehensive, GUI-based tool using drag and drop functionality to manipulate descriptions of the interface between two dissimilar API functions.”) ¶95 “[0095] In the state 506, the process monitors drag and drop interaction with the user. It will be understood that such monitoring can be performed on an ongoing basis and can be performed in response to interrupts provided by the operating system in response to user actions such as mouse clicks. The process advances from the state 506 to a decision block 508. [0096] In the decision block 508, the process determines whether or not the mapping specified through the user interface is valid. For example, a user may inadvertently specify a mapping from a text field to a numeric field, from a representation of a node of a source event to someplace other than a node of a destination event, and the like.” See Also ¶28) [Here, the field data types and other properties (“metadata”) from the ETD are validated in response to dragging and dropping of icons representing API functions on a GUI]



Regarding Claim 13 Mateescu teaches: 
13. The system of claim 9 further comprising type rules and logic that validates the part of the programming code based upon type data in the corresponding first set of metadata.. (¶40 “In the present example, the notification is communicated to the script editor 106, which can present the information to the developer via a graphical user interface. The parameter validator validates the parameters in the script in accordance with a rule set of validation rules described as follows.”)  Here, Mateescu provides a validator (logic) which uses a rule set (type rules) to validate the type data in the system]. 


Regarding Claim 15 Mateescu teaches:
15.   The system of claim 9 wherein the programming code comprises JavaScript, European Computer Manufacturers Association (ECMA)Script, or JScript.(e.g. ¶43 “"Dialog.display( )" is a common Javascript construct. parameter validator 210 validates its parameters in accordance with the following validation rules. There should be no more than two parameters. The first parameter is mandatory and must evaluate to a string. The second parameter is optional and can be only "Dialog.OK" or "Dialog.YES NO".”)

Regarding Claim 16, waldorf further teaches: 
16. The system of claim 9 further comprising a descriptive output mechanism that provides descriptive information with respect to the part of the programming code, the323963.02- 33 -descriptive information based upon information maintained in the corresponding selected set of metadata.
(¶55 “An event type definition can be defined by a collection of nodes and can be used to describe structured messages, API calls, stored procedures, and the like. There can be a variety of node types, with each node type having specified set properties.” See further ¶¶74-75 “For clarity in FIG. 3, the tree structure includes nodes in uppercase and in lowercase. The uppercase nodes in the illustrated tree structure correspond to data to be retrieved, and the lowercase nodes in the illustrated tree structure list other nodes that can be used to perform operations against the database… A structure template can be used to define the general characteristics of a structure, including the types of API functions with their parameters that are to be made available.” See further e.g. “defaultValue” in properties tab Fig. 3) [Here, Waldorf teaches using event type definitions including node structures and properties to describe API calls, stored procedures and other programming components. Though not called “metadata” verbatim, one of ordinary skill in the art would understand the displayed even type information describing the API calls and other programming components in Waldorf as metadata because it describes the APIs to be linked in Waldorf’s system. Further the ETDs are “descriptive metadata” as they describe API components, including inter alia, lists of operations to be performed and default values associated with the components like the “descriptive metadata” described in applicant’s specification.

Regarding Claim 17 Mateescu teaches: 
17. An article of manufacture comprising a computer- readable storage medium containing processor-executable instructions that, when executed by a system, cause a system to: provide a design surface comprising icons representing software components programmed in a dynamically-typed programming language; ((See "Graphical Editor" and associated component representations 108-114, Fig. 1, " ¶17 “Applications are typically created by an application developer using a design tool provided by an application development environment. In the present embodiment, the design tool provides support for a drag-and-drop graphical approach for visual design of an application.” See further e.g. ¶¶61-62 “[0061] scrFlower.display(Flower.create( )) scriptUpdateInfo(Flower.create( ))  [0062] In this example, the parameter passed to the function is expression that evaluates to an instance of a data component, referred to as a creational expression.) [Here, Mateescu teaches graphical editing dragging components in the editor, where the graphical items in the editor comprise represent part of the programming code, and further is associated with a textual representation such as the example code in ¶61]

and validate usage of the software component based on the explicit data type identification in the third set of data to provide a type system for the software component that does not rely upon inference including validating a constraint associated with a value;  by enforcing at least one constraint, setting a default value, and validating at least one type corresponding to at least one data value of the software component by  (¶40 “the parameter validator 210 compares a list of actual parameters, representing the parameter values in the script, with a list of formal parameters, representing the parameters expected by the function. If there are mismatches in terms of number of parameters or types of parameters for any function call within the scripts, a notification is created and a displayed to the developer.”) [Here, the parameter types of the variable table are validate the function definition's actual parameters against the formal parameter types (i.e. the "metadata") to ensure proper code execution when subsequently executed at run-time. Here, similar to applicant’s described use of metadata (e.g. 214, FIG. 2) Mateescu validates the data types of objects in the system to ensure type matching during subsequent execution once the code is deployed in a runtime system] (re: validating  a constraint… see ¶¶40-41, validating whether the formal parameters (i.e. “constriants”) are matched based on a validator comparison to the actual parameters representing values).


set up the computing development environment for future interactions between the first programming language component and other programming language code components. (¶14 “creating a variable table comprising all application domain entities, the application domain entities including formal parameters expected by functions" ¶37 “The variable table 204 caches all application domain entities. A domain encompasses the entire application. In the sample developer tool described above, the domain represents all data components, screen components, application globals, message components, enumerations, scripts, and script parameters. Further, in a component application, application globals can be used for maintaining the state of an application and for simplifying the application workflow. The variable table stores the information in pairs, each pair including a variable name and its corresponding type. The type represents a meta-model describing every entity in the domain.” See Also 40 above) [Here, Mateescu teaches a system graphical editing system which allows incorporation of programming components (e.g. ¶18) and associates variable table entries with the parameters of the components included in the design. The table entries are sets of metadata associated with the components of the designed system, describing type system information for the weakly type language such that they are set up for validating future interactions between the language components. This, in combination with the cited teachings of Waldorf below teaches or suggests the newly amended limitation.]

…and validating a value’s type; (¶40 “the parameter validator 210 compares a list of actual parameters, representing the parameter values in the script, with a list of formal parameters, representing the parameters expected by the function. If there are mismatches in terms of number of parameters or types of parameters for any function call within the scripts, a notification is created and a displayed to the developer.” See e.g. ¶41) [Here, the parameter types of the variable table are validate the function definition's actual parameters against the formal parameter types (i.e. the "metadata")]  (¶40 “The parameter validator 210 validates the parameters in the script. That is, for every token that the script parser 208 identifies as representing a function definition, the parameter validator 210 compares a list of actual parameters, representing the parameter values in the script, with a list of formal parameters, representing the parameters expected by the function. If there are mismatches in terms of number of parameters or types of parameters for any function call within the scripts, a notification is created and a displayed to the developer.” See for example, ¶43 “"Dialog.display( )" is a common Javascript construct. parameter validator 210 validates its parameters in accordance with the following validation rules. There should be no more than two parameters. The first parameter is mandatory and must evaluate to a string. The second parameter is optional and can be only "Dialog.OK" or "Dialog.YES NO".”) [Here, similar to applicant’s described use of metadata (e.g. 214, FIG. 2) Mateescu validates the data types of objects in the system to ensure type matching during subsequent execution once the code is deployed in a runtime system]

and determining whether a value is required (Mateescu See ¶40 above and see further ¶43 “"Dialog.display( )" is a common Javascript construct. parameter validator 210 validates its parameters in accordance with the following validation rules. There should be no more than two parameters. The first parameter is mandatory and must evaluate to a string. The second parameter is optional and can be only "Dialog.OK" or "Dialog.YES NO".”) [Here, Mateescu’s validator determines if, as required by the validation rules, certain variables are “mandatory” (“a value is required”) or “optional.”]

Mateescu does not teach but Shattuck teaches: 
inserting executable code intothe software component that converts, without user intervention, one data type to an appropriate type for input or output during execution of the software component. (¶154 " The invention includes a specific new arrangement of ECMAScript data structures, objects, and functions which ensure method failure does not occur without a "catchall" hook being invoked.  Further, this catchall hook has been significantly changed beyond the implementations of previous languages such as Smalltalk.  Support is included for automatic type conversion and method construction to dynamically generate missing methods, thereby significantly increasing polymorphism while reducing developer effort and user-visible errors." See e.g. Fig. 4, ¶268 " Use of the invention first requires loading the ECMAScript source code which implements the functionality of the invention into a web-browser or other execution environment capable of executing ECMAScript source code.") [Here, Shattuck teaches a run-time browser system which executes javascript code including dynamically incorporating a method to carryout automatic type conversions (.i.e. without user intervention) consistent with the metadata of Shattuck's meta-object system which provides for type safety and other object-oriented constructs in javascript]

and providing a value with default data; (See Shattuck ¶142 “properties can be given default values which can be returned by generated access methods when no storage has actually been allocated for the property in question. “) 


In addition, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mattescu with the teachings of Shattuck because both are directed to providing type saftey in weak-typed languages including javascript, and Shattuck allows for run-time checking and conversion of types which allows several advantages in programming, including e.g. ¶141 " properties defined for an object can be declared to be of a certain type which can be checked by generated access methods such that assignment of a value to that property which doesn't meet the specified type constraint would result in an error." 



Mateescu does not teach but Waldorf teaches: 
detect a selection of an icon representing a software component based on a first set of data and connection of the icon to at least one other icon of the design surface; use the second set of data to provide descriptive information, (e.g. ¶95 “In the state 506, the process monitors drag and drop interaction with the user. It will be understood that such monitoring can be performed on an ongoing basis and can be performed in response to interrupts provided by the operating system in response to user actions such as mouse clicks. The process advances from the state 506 to a decision block 508. [0096] In the decision block 508, the process determines whether or not the mapping specified through the user interface is valid. “) (¶96 “In the decision block 508, the process determines whether or not the mapping specified through the user interface is valid. For example, a user may inadvertently specify a mapping from a text field to a numeric field, from a representation of a node of a source event to someplace other than a node of a destination event, and the like. In response to an invalid mapping, the process returns from the decision block 508 to the state 506 to continue to monitor user interaction.”) In addition, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mateescu with the teachings of Waldorf as both systems teach graphical design systems which verify type correctness of function calls in response to graphical editing (see Mateescu ¶¶36-38 Waldorf ¶¶95-97) and one of ordinary skill in the art would be motivated to successfully combine the Matesscu with 
validating usage of the software component by determining whether data output by the software component is of a type that is appropriate for input by a second software component (e.g. Waldorf ¶95 “In the state 506, the process monitors drag and drop interaction with the user. It will be understood that such monitoring can be performed on an ongoing basis and can be performed in response to interrupts provided by the operating system in response to user actions such as mouse clicks. The process advances from the state 506 to a decision block 508. [0096] In the decision block 508, the process determines whether or not the mapping specified through the user interface is valid. “)



Regarding Claim 18, Waldorf further teaches: 
18.   The one or more computer-readable media of claim 17 wherein the second set of data comprises at least one of text, or a reference to text, graphical data that may be rendered via a user interface, or a reference to graphical data that may be rendered via a user interface, or any combination of text, a reference to text, graphical data or a reference to graphical data. (See FIG. 3, ETD display, “FIG. 3 illustrates a sample display of a drag and drop interface of an event type definition editor 300 according to one embodiment of the invention with data loaded for a relational database table. FIG. 3 illustrates that an event type definition for retrieving data (querying) from a database table can be started from a template, such as a template provided by a vendor of the drag and drop interface.” See for further example Fig. 8, ¶125) [Here, the ETDs provide at least "graphical data that may be rendered via a user interface" or “graphical data” as the ETDs and associated properties are displayed to the user in Waldorf’s GUI (e.g. fig. 3) and describe underlying APIs]. 


Regarding Claim 19, Mateescu further teaches: 
19.   The one or more computer-readable media of claim 17 wherein the third set of data comprises type data corresponding to a type of data that the software component inputs, outputs or both inputs and outputs. (e.g. ¶41 “When the script contains a call for opening a screen, the types of actual parameters passed to the screen are compared with the types of the formal parameters expected by the screen. For example, consider a call for opening a screen "scrFlower.display(Tree)", where scrFlower is the name of the screen element, display is a function associated with the screen element and "Tree" is the name of the actual parameter. In the present example, the display function for screen scrFlower is defined as having a formal parameter of type data component "Flower". The parameter validator 210 compares this type to the type of the actual parameter "Tree" passed to the screen.”) [In this example, the formal parameter data types (“third set”) are used to validate the input parameter of a scrFlower.display() function].


Regarding Claim 20, Mateescu further teaches: 20.   The one or more computer-readable media of claim 17 wherein the third set of data comprises at least one of default data for a value, at least one of type system information for a value, or data that indicates whether a value is required, or any combination of default data for a value, type system information for a value, or at least one of data that indicates whether a value is required. (¶14 “creating a variable table comprising all application domain entities, the application domain entities including formal parameters expected by functions" ¶37 “The variable table 204 caches all application domain entities. A domain encompasses the entire application. In the sample developer tool described above, the domain represents all data components, screen components, application globals, message components, enumerations, scripts, and script parameters. Further, in a component application, application globals can be used for maintaining the state of an application and for simplifying the application workflow. The variable table stores the information in pairs, each pair including a variable name and its corresponding type. The type represents a meta-model describing every entity in the domain.”) [Here, Mateescu teaches at least “at least one of type system information for a value” the table includes a field of set of data types (“third set of data comprising…. at least one of type system information for a value”) for each represented variable of all the component entities in the designed system. This table is incorporated with the validator and provides type system information for validation of the variable data types]


Claims 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Publication 2008/127128 to Mateescu et al hereinafter Mateescu and US PG Publication 2007/0168949 Shattuck et al hereinafter Shattuck and further in view of US PG Publication 2006/0156314 to Waldorf hereinafter Waldorf as applied above and further in view of US PG Publication 2007/0124334 to Pepin hereinafter Pepin. 


Regarding Claim 14, Mateescu teaches the limtiations of claim 9 above, but does not teach the limitations of claim 14. Pepin, however, teaches: 13.   The system of claim 8 wherein the selected set of metadata comprises at least some data defined according to an extensible markup language (XML) schema. (e.g. ¶35 “a declarative format such as XML can be used to describe a metadata table. FIG. 6 is a diagram of an example declarative markup process. A seamless approach to this is to leverage the XML documentation format. The XML documentation format allows a compiler to produce an XML file containing documentation for members. Documentation describing a metadata table is provide at step 600 and the documentation is compiled at step 610.”) 

In addition, it would have been obvious to one of ordinary skill in the art to combine the XML documentation of Metadata with the metamodel for type validation in Mateescu as they could expect to successfully combine both systems as they represent metamodels 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




MJB
1/21/2021
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191